Citation Nr: 1820066	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-32 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by: Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1982 to March 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran had a hearing before the undersigned Veterans Law Judge in August 2016.  A transcript has been associated with the file.


FINDING OF FACT

The Veteran's back condition was incurred in or caused by his time in service.


CONCLUSION OF LAW

The criteria for establishing service connection for a back condition have been met. 38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has a currently diagnosed back condition.  The Veteran's service treatment records (STRs) show the Veteran suffered a back injury while in service.  The remaining question is whether there is a nexus between the Veteran's current back condition and the back condition he suffered in service.  

A March 2012 examiner opined it was less likely than not the Veteran's current back condition was due to his time in active service, explaining that the Veteran hadn't seen a doctor for back pain until approximately twenty years after he left service and that his work as a mason was more likely the cause of the Veteran's back pain.  

However, the Veteran has testified on multiple occasions that his back continued to hurt him since his in-service injury and that he did see a doctor for his back condition within a few years of his separation from service, but that the records were unavailable.  

Additionally, the Veteran has testified he did not report his back condition again in his STRs because his mentality as a Marine was to deal with the pain and that this pain had caused him problems finding consistent work throughout the years.  

The Board finds the evidence in equipoise, and granting the benefit of the doubt in favor of the Veteran, the claim will be granted.



ORDER

Service connection for a back condition is granted.


John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


